                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             NORTHERN DIVISION
                                AT COVINGTON

CRIMINAL ACTION NO. 18-23-DLB-CJS

UNITED STATES OF AMERICA                                                  PLAINTIFF


vs.                   MEMORANDUM OPINION AND ORDER


JOHN LEE McCLOUD                                                        DEFENDANT

                                   *** *** *** ***

I.    INTRODUCTION

      This matter is before the Court on Defendant’s Motion to Suppress all evidence

seized from his person at a hotel on February 21, 2018. (Doc. # 16). In his Motion, Mr.

McCloud alleges that Florence, Kentucky police officers lacked probable cause to arrest

him and that all evidence seized thereafter should be suppressed. (Doc. # 16 at 3).

      On September 19, 2018, the Court held an evidentiary hearing on the Motion.

(Doc. # 19). Defendant McCloud was present at the hearing and represented by attorney

Steven Howe. The United States was represented by Assistant United States Attorney

Anthony Bracke. The hearing was recorded by the Official Court Reporter Lisa Wiesman

(Doc. # 21). Prior to the hearing, the Defendant filed a memorandum in support of his

Motion to Suppress (Doc. # 16) and the United States filed a Response in Opposition

(Doc. # 17). The deadline for Defendant’s reply brief having expired, the Motion is now

ripe for the Court’s review. For the reasons set forth herein, Defendant’s Motion to

Suppress (Doc. # 16) is hereby denied.

                                           1
II.    FINDINGS OF FACT

       Two witnesses testified during the evidentiary hearing on behalf of the United

States: Florence, Kentucky Police Officer Marc Richardson and DEA Supervisor Special

Agent Brian Stine. The Defendant called no witnesses. Weighing the credibility of the

witnesses, the Court makes the following factual findings:

       1.     In the late afternoon on February 20, 2018, Florence, Kentucky Police

Officer Marc Richardson arrived at a hotel room on Houston Road in Florence as part of

an undercover operation to apprehend a woman who had solicited as a prostitute on

Craigslist. (Doc. # 21 at 7:23-8:4; 23:2-9; 29:5-8). When Officer Richardson arrived at

the hotel room, he found two women present, both of whom offered sex in exchange for

money. (Doc. # 21 at 7:22-8:3). While Officer Richardson was citing the women with

prostitution, Florence, Kentucky Police Sergeant Reed arrived on the scene. (Doc. # 21

at 8:5).

       2.     While one of the women was pulling out her ID, Sergeant Reed observed

what he thought was methamphetamine in her purse. (Doc. # 21 at 8:5-7). The officers

then proceeded to search the entire room, finding additional methamphetamine. (Doc. #

21 at 8:8-9). The women agreed to give the officers the identity of their methamphetamine

supplier. (Doc. # 21 at 8:10-13).

       3.     At the police officers’ request, the women arranged to purchase additional

narcotics from their supplier and have the drugs delivered to their hotel room with the

officers present. (Doc. # 21 at 8:10-16). The women set up the purchase and their

supplier [hereinafter the “Informant”] arrived with the requested drugs. (Doc. # 21 at 8:17-


                                             2
23). Shortly thereafter, officers detained the Informant. (Doc. # 21 at 8:14-16).

      4.     Upon his detention by the police, the Informant told Officer Richardson that

he would arrange a purchase of methamphetamine through his supplier, who went by the

initials “S.P.” (Doc. # 21 at 9:17-20). Specifically, the Informant stated that he could

obtain five ounces of methamphetamine for $2,500 from S.P. that evening. (Doc. # 21 at

9:20-21). The Informant described S.P. as a “skinny black male,” who drove a dark blue,

four-door vehicle with tinted windows and who always carried a firearm. (Doc. # 21 at

9:22-10:4; 10:16-19).

      5.     After the Informant indicated that he was interested in cooperating, the

police officers took the Informant to the Florence, Kentucky police station to conduct an

interview. (Doc. # 21 at 12:10-12). Prior to the interview, Officer Richardson checked the

Informant’s criminal history and had the Informant sign a cooperation agreement. (Doc.

# 21 at 30:12-20). During the interview, the Informant agreed to arrange a drug purchase

with S.P. by phone, to occur very early the next morning. (Doc. # 21 at 12:14-19).

      6.     At 11:45 p.m., the Informant called S.P., who was already saved as a

contact in the Informant’s phone. (Doc. # 21 at 12:14-19; 41:17-42:6). During the phone

call, which was recorded, the Informant told S.P. that “he needed five,” meaning five

ounces of methamphetamine. (Doc. # 21 at 12:16-13:6). S.P. agreed. (Doc. # 21 at

12:16-17). During either the same phone call or during a subsequent call, the Informant

also asked S.P. to bring him two grams of “boy” (the street name for heroin). (Doc. # 21

at 14:2-8). S.P. also agreed to this request. (Doc. # 21 at 14:9-10). The Informant told

Officer Richardson that the transaction with S.P. would take place in his hotel room at the


                                            3
Days Inn on Cavalier Drive, where the Informant had been staying. (Doc. # 21 at 10:19-

11:14; 14:20-15:5).

       7.     After the Informant made the initial phone call to S.P., Officers Richardson

and Samad as well as Sergeant Reed escorted the Informant to his hotel room on the

second floor of the Days Inn. (Doc. # 21 at 14:12-13; 20:14-17). Sergeant Reed was

communicating with Drug Enforcement Agency (“DEA”) agents stationed in the parking

lot, one of whom was Supervising Agent Brian Stine. (Doc. # 21 at 28:12-24).

       8.     Prior to arriving at the hotel room, the Informant notified Officer Richardson

that there were illegal drugs in his hotel room and told police officers exactly where the

drugs were located within the room. (Doc. # 21 at 14:13-16; 15:6-21). The Informant

consented to a full search of the hotel room and all drugs found were seized. (Doc. # 21

at 14:14-18). Officer Richardson testified that the Informant’s identification of the location

of the drugs was accurate and that no drugs were found in addition to the ones that the

Informant had identified. (Doc. # 21 at 15:22-16:2).

       9.     While in the hotel room, the Informant made four additional phone calls to

S.P. (Doc. # 21 at 34:17-19). These calls were made in an attempt to determine when

S.P. would arrive at the hotel. (Doc. # 21 at 13:11-16).

       10.    In addition to identifying S.P.’s car as a dark blue four-door with tinted

windows, the Informant stated that S.P. would back up his car into a particular parking

spot near the pool and an adjacent grassy area, with the front end of his car facing the

hotel. (Doc. # 21 at 11:15-24). The Informant also told Officer Richardson that S.P. may

be arriving with his brother. (Doc. # 21 at 11:25-12-7). Agent Stine testified that he was


                                              4
told that the car would be a Ford Taurus. (Doc. # 21 at 44:23-45:6). This fact turned out

not to be true. (Doc. # 21 at 60:19-20).

       11.    At approximately 1:15 a.m. on February 21, 2018, DEA agents radioed that

a dark blue car with tinted windows had arrived at the Days Inn parking lot. (Doc. # 21 at

16:24-25; 18:3-7). The car was parked as the Informant had indicated it would be. (Doc.

# 21 at 18:8-9; 19-1-2). The Informant also looked out of the hotel room window and

identified the vehicle as belonging to S.P. (Doc. # 21 at 18:10-11).

       12.    Agent Stine observed an individual matching S.P.’s description exit the car

while talking on his cell phone. (Doc. # 21 at 46:5-10). Agent Stine also observed a

second individual who remained in the car. (Doc. # 21 at 46:3-6). The individual who

stayed in the car was later determined to be S.P.’s brother. (Doc. # 21 at 46:21-24).

Agent Stine continued to observe the individual until he got to the stairs leading up to the

second-floor balcony, which was obscured by a wall. (Doc. # 21 at 19:8-12; 33:22-25;

53:1-7). About a minute after the individual entered the stairwell, DEA agents observed

the same individual walking across the hotel breezeway. (Doc. # 21 at 33:22-34:14; 53:1-

7).

       13.    After walking across the breezeway, the individual fitting the description of

S.P. knocked on the Informant’s door. (Doc. # 21 at 20:11-13). Either Officer Samad or

the Informant opened the door, after which Officer Richardson yelled “police.” (Doc. # 21

at 20:18-19). Upon hearing and seeing Officer Richardson, the individual said, “oh, fuck,”

turned around, threw his phone down, and attempted to run down the breezeway. (Doc.

# 21 at 20:23-21:1; 47:17-21).      In response, Officer Richardson chased after the


                                             5
individual, grabbing hold of his clothes, tackling him, and laying on top of him until the

individual was handcuffed. (Doc. # 21 at 21:2-8). The individual was later identified as

Mr. McCloud. (Doc. # 21 at 25:20-22).

       14.    After handcuffing Mr. McCloud and sitting him upright, Officer Richardson

noticed baggies containing what appeared to be methamphetamine hanging out of his

pants pockets. (Doc. # 21 at 21:12-14). The baggies were seized and later confirmed to

contain methamphetamine in an amount consistent with what had been negotiated

between the Informant and S.P. (Doc. # 21 at 41:6-8).

III.   ANALYSIS

       The sole issue to be decided is whether Florence, Kentucky police officers had

probable cause to arrest Mr. McCloud based on information from a confidential informant

and subsequent police investigation. Finding that the Informant was reliable and that his

tip to police was detailed and substantially corroborated, the Court finds that officers had

sufficient probable cause to arrest Mr. McCloud. Accordingly, Defendant’s motion to

suppress is denied.

       The Fourth Amendment provides that A[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures shall

not be violated, and no Warrants shall issue, but upon probable cause . . . ." U.S. Const.

amend. IV. Warrantless arrests are permissible “where there is probable cause to believe

that a criminal offense has been or is being committed.” Devenpeck v. Alford, 543 U.S.

146, 152 (2004); accord Criss v. City of Kent, 867 F.2d 259, 262 (6th Cir. 1988).




                                             6
      There is no “precise formula” for assessing probable cause. United States v.

Strickland, 144 F.3d 412, 415 (6th Cir. 1998). Rather, “[t]o determine whether an officer

had probable cause to arrest an individual, [courts] examine the events leading up to the

arrest, and then decide ‘whether these historical facts, viewed from the standpoint of an

objectively reasonable police officer, amount to’ probable cause.” Maryland v. Pringle,

540 U.S. 366, 370 (2003) (quoting Illinois v. Gates, 462 U.S. 213, 231 (1983)). "While

probable cause means that 'officers must show more than mere suspicion, the probable

cause requirement does not require that they possess evidence sufficient to establish a

prima facie case at trial, much less evidence sufficient to establish guilt beyond a

reasonable doubt.'" United States v. Romero, 452 F.3d 610, 616 (6th Cir. 2006) (quoting

Strickland, 144 F.3d at 416).

      Under Sixth Circuit law, it is well-established that a confidential informant’s tips to

law enforcement—when shown to be substantially corroborated—are sufficient to

establish probable cause. Strickland, 144 F.3d at 417. Specifically, the Sixth Circuit has

repeatedly held that probable cause exists when an informant describes the details of a

drug transaction that is to take place in the future, and those details are then

independently observed by police officers. See United States v. Gill, 685 F.3d 606, 610

(6th Cir. 2012); Strickland, 144 F.3d at 417; United States v. Barrett, 890 F.2d 855, 861-

62 (6th Cir. 1989). “The more unusual the occurrences are that the police are able to

confirm, the stronger the showing of probable cause, and vice versa.” Strickland, 144

F.3d at 417.




                                             7
       Other factors are relevant to evaluating the reliability of the informant, including

whether the informant made statements against his/her own penal interest, and how well

the informant can show that he knows the identity of the suspect. See United States v.

Dickens, No. 17-5721, 2018 WL 4203481, at *4 (6th Cir. Sept. 4, 2018) (citing United

States v. Harris, 403 U.S. 573, 583 (1971)).

       In addition, a suspect’s own behavior, such as fleeing from the police, can

contribute to a finding of probable cause. United States v. Hughes, 898 F.2d 63, 64 (6th

Cir. 1990). Finally, there is no requirement that officers witness an illegal event taking

place before probable cause exists. Strickland, 144 F.3d at 417. Therefore, officers need

not observe a completed drug transaction before lawfully arresting a suspected drug

dealer. Gill, 685 F.3d at 610.

       In Strickland, police detectives arranged a controlled drug deal through a

confidential informant named Haggard. 144 F.3d at 414. The informant called the

defendant Strickland in the presence of police officers and agreed to purchase one ounce

of cocaine from Strickland in the parking lot of a convenience store at 7:30 that evening.

Id. Haggard reported to police that in past drug deals with Strickland, the two would meet

in Haggard’s car, chat for a few minutes, and then exchange money for drugs. Id. After

witnessing Strickland arrive at the convenience store parking lot, enter Haggard’s vehicle,

and exit after several minutes, police arrested Strickland. Id. A search incident to arrest

indicated that Haggard had exchanged the marked currency given to him by police for the

one ounce of cocaine from Strickland. Id. The court found that there was probable cause

to arrest Strickland despite the fact that police had not witnessed the actual drug


                                               8
transaction because the events that took place substantially matched the description

given to them previously by the informant. Id. at 417.

       Similarly in Gill, William Holmes agreed to become a confidential informant after

being arrested for possession and sale of narcotics. 685 F.3d at 608. In the presence of

police officers, Holmes called his supplier, Gill, who agreed to sell five ounces of cocaine

to Holmes at a particular location on Vine Street in Cincinnati. Id. Holmes told police that

Gill would be driving a green Acura. Id. True to Holmes’s prediction, Gill arrived at the

specified location on Vine Street in a green Acura. Id. He then exited the car and joined

a group of individuals in front of a house alongside the street. Id. When police announced

their presence, Gill fled on foot down the street, until he eventually stopped and

surrendered to police. Id. A subsequent search of Gill’s car revealed the five ounces of

cocaine Holmes had requested on the phone. Id. Like in Strickland, the Sixth Circuit

determined there was probable cause, as police were able to corroborate Holmes’s tip

regarding the color and make of Gill’s car as well as the time and location of the drug

transaction. Id. at 610.

       In this case, the series of events leading up to Mr. McCloud’s arrest at the Days

Inn is sufficient to establish probable cause that Mr. McCloud was about to commit a

crime. Like in Strickland and Gill, the Informant was able to arrange a drug deal in front

of police and provided numerous details regarding how the deal would unfold—many of

which police were able to corroborate. These included:

       (1) The color, size, and other characteristics of Defendant’s car;

       (2) The general time that the transaction was to take place;


                                             9
       (3) The location of the transaction;

       (4) The location and manner in which McCloud would park his car at the Days Inn;

       (5) The fact that another individual (Mr. McCloud’s brother) might accompany Mr.
           McCloud to the drug deal.

(Doc. # 21 at 16:14-25; 18:6-25; 19:1-2; 45:9-47:10).

       In addition to providing a detailed tip that was substantially corroborated, the

Informant bolstered his credibility by demonstrating considerable knowledge of the

Defendant’s identity as well as a familiarity with his modus operandi. First, the Informant’s

corroborated tip regarding Mr. McCloud’s car, including where and how he would park it,

suggested that the Informant and the Defendant had met on prior occasions. (Doc. # 21

at 45:9-25). Second, the Informant already had Mr. McCloud’s phone number saved as

a contact in his cell phone under the alias “S.P.” (Doc. # 21 at 41:17-20). Third, the

Informant was familiar with Mr. McCloud’s vernacular and the types of drugs he sold,

stating on the phone to Mr. McCloud that “he needed five,” which implied five ounces of

methamphetamine, and two grams of “boy,” which is the street name for heroin. (Doc. #

21 at 12:16-17; 13:25-14:10).

       Other factors weigh in favor of a probable cause determination in this case. The

Informant’s decision to tell law enforcement that there were drugs in his hotel room

constituted a statement against penal interest, which increased his reliability as an

informant. (Doc. # 21 at 14:13-16; 15:6-21); see Dickens, 2018 WL 4203481, at *4. Mr.

McCloud’s attempt to flee after being confronted by police is also significant evidence that

he was in the process of committing a crime. (Doc. # 21 at 20:25-21:1; 41:2-3); see

Hughes, 898 F.2d at 64.

                                              10
       Defendant makes four main arguments as to why officers did not have probable

cause to arrest Mr. McCloud. First, Defendant claims that “[t]he informant’s description

of ‘SP’ is most analogous to an anonymous tip,” which is given much less weight in the

probable cause analysis. (Doc. # 16 at 4). Second, Defendant contends that under

Florida v. J.L., 529 U.S. 266 (2000), the physical description of Mr. McCloud given by the

Informant was far too generic for a finding of probable cause. Id. at 4. Third, McCloud

argues, the Informant’s statements to the police were unreliable because the Informant

was unable to identify Mr. McCloud by his real name. Id. at 4. Fourth, Defendant asserted

at the evidentiary hearing that because the Informant was wrong about the make and

model of Mr. McCloud’s car, the Informant’s tip was not substantially corroborated and

thus insufficient for a finding of probable cause. (Doc. # 21 at 57:5-8).

       Defendant’s first argument is unpersuasive. While it may be true that the Florence,

Kentucky police had not previously interacted with the Informant (Doc. # 21 at 29:9-18),

the Informant’s tip was far from anonymous. In fact, the Informant in this case was known

to the officers by name and officers interacted with him in-person, conducting a thorough

interview and reviewing the Informant’s criminal history. (Doc. # 21 at 30:8-20). This is

in stark contrast to the facts in Florida v. J.L.—cited by Defendant (Doc. # 16 at 4)—in

which there was “no audio recording of the tip, and nothing [was] known about the

informant.” 529 U.S. 266, 268 (2000).

       Defendant’s second and third arguments also lack merit. Although the Informant

was unaware of Mr. McCloud’s real name and was only able to describe Mr. McCloud as

a “skinny black male,” (Doc. # 21 at 31:15-18; 32:19-21), the identity of a suspect is only


                                            11
one of many potential facts that—if corroborated—create a “reasonable probability that

illegality has occurred or is about to occur.” Strickland, 144 F.3d at 415; accord Gill, 685

F.3d at 610. Indeed, the Sixth Circuit has found probable cause in cases where a

confidential informant is only able to identify the suspect by his nickname. United States

v. Harris, 255 F.3d 288, 290 (6th Cir. 2001); United States v. Allen, 211 F.3d 970, 971

(6th Cir. 2000) (en banc). In addition to providing Mr. McCloud’s alias and a generic

physical description, the Informant in this case also provided several other details that

could be independently verified by law enforcement officials, including the description of

the car Mr. McCloud drove, the location of the drug deal, the manner in which Mr.

McCloud would park his car, and the potential presence of Mr. McCloud’s brother. See

supra at 9-10. The Informant’s detailed and corroborated tip, along with the fact that it

was not anonymous, is more than sufficient to distinguish this case from J.L., where the

anonymous tipster merely described a black male wearing a plaid shirt who was located

at a particular bus stop. 529 U.S. at 268.

       Finally, as Mr. McCloud pointed out at the evidentiary hearing, Agent Stine was

expecting Mr. McCloud to be driving a Ford Taurus, which turned out not to be the case.

(Doc. # 21 at 45:1-6; 57:5-8; 60:19-20). Nevertheless, this fact alone is not sufficient to

negate a finding of probable cause, as the law requires substantial, not perfect,

corroboration. See Strickland, 144 F.3d at 412 (“[T]he corroboration of a certain amount

of information provided by an informant can be sufficient to establish probable cause to

arrest and search a criminal suspect.”); Gill, 685 F.3d at 610.




                                             12
       No case better illustrates this rule than Illinois v. Gates, 462 U.S. 213 (1983), the

Supreme Court opinion establishing the modern standard for judging probable cause

under the Fourth Amendment.        In Gates, “the anonymous informant had not been

completely accurate in his or her predictions.” 462 U.S. at 291 (Stevens, J., dissenting).

Even so, the Court found that there was probable cause, as police had shown

“corroboration of major portions of the letter’s predictions.” Gates, 462 U.S. at 246.

       Therefore, the Florence, Kentucky police officers’ inability to corroborate one

hundred percent of the Informant’s tip does not preclude a finding of probable cause. The

fact remains that the Informant’s general description of the vehicle was otherwise correct

(the color, tinted windows, and number of doors). Supra at 9-10. Additionally, the overall

tip contained many other corroborated details, some of which were not easily predictable,

including the exact nature in which Mr. McCloud would park his car at the Days Inn. See

supra at 9-10.

       In summary, when considering the Informant’s detailed knowledge of the

Defendant’s business practices, his admissions against penal interest, the fact that the

alias “S.P.” was already listed as a contact in the Informant’s phone, the recorded

telephone calls during which the drug deal was set up, the Informant’s substantially

accurate predictions of Defendant’s movements on the night of the arrest, and Mr.

McCloud’s attempt to flee, the Court finds that the officers had probable cause to arrest

Mr. McCloud.




                                            13
IV.    CONCLUSION

       Accordingly, for the reasons set forth herein,

       IT IS ORDERED as follows:

       (1)    Defendant=s Motion to Suppress (Doc. # 16) is DENIED;

       (2)    The time period between August 27, 2018 and the date of the entry of this

Order, totaling fifty-one (51) days, is excluded from the provisions of the Speedy Trial

Act pursuant to 18 U.S.C. ' 3161(h)(1)(D) & (H); and

       (3)    This matter is scheduled for a Status Conference on Friday, October 19,

2018 at 10:00 a.m. in Covington at which time the Court will set this matter for trial.

       This 17th day of October, 2018.




J:\DATA\ORDERS\Covington Criminal\2018\18-23 MOO Denying MTS.docx




                                            14
